Citation Nr: 0316383	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-23 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  

2.  Entitlement to service connection for headaches due to an 
undiagnosed illness.  

3.  Entitlement to service connection for a respiratory 
illness due to an undiagnosed illness.

4.  Entitlement to service connection for sleep disturbance 
due to an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as stomach cramps and gas, due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1989 through 
October 1991.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from and October 1998 
rating decision of the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
July 2001, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  By an October 2001 Board 
decision, these claims were remanded for further development.  
The claims have again been submitted to the Board following 
that development.


REMAND

In a July 1997 statement, the veteran stated that she was 
hospitalized during service in the Persian Gulf.  At her July 
2001 Board hearing, the veteran testified that she was 
hospitalized in Dhahran.  At the time of VA examination 
conducted in March 2003, the location at which the veteran 
stated she was hospitalized was transcribed as "Beran."  In a 
statement submitted in July 2000, the veteran also stated 
that she was treated for depression and anxiety while 
stationed in Stuttgart, Germany in 1989 or 1990.  The claims 
file does not reflect that the duty to assist the veteran to 
develop the evidence has been met with regard to the 
veteran's statements as to these records.  Further attempts 
to obtain the identified records are required.  38 U.S.C.A. 
§ 5103A.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should assure that the record 
reflects that the veteran has been 
advised of the enactment of the VCAA, of 
her responsibilities under the Act, and 
of VA's duties and responsibilities under 
the Act.  The RO should specifically 
advise the veteran of the period of time 
in which she may timely submit or 
identify evidence which might 
substantiate her claim, and the RO should 
specifically advise the veteran as to 
when that period ends.  The RO should 
afford the veteran the opportunity to 
submit or identify any additional 
evidence she believes may substantiate 
her claim.

2.  The RO should afford the veteran the 
opportunity to identify any VA or private 
clinical records which are not currently 
associated with the claims file which 
might assist her to establish her claim 
and the RO should obtain any VA treatment 
records or identified private treatment 
records.

3.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the claimed disorders, 
including statements from fellow former 
service members, letters, or any other 
evidence which might substantiate the 
veteran's contention that she was 
hospitalized in service.

4.  The RO should request that NPRC 
search for separately-filed records for 
any and all field hospitals at which 
troops were treated in the Persian Gulf, 
and particularly any facilities in 
Dhahran, Bahrain, or "Beran."  

In addition, NPRC should search for 
separately-filed hospital records from 
Stuttgart, Germany, from 1989 through 
1990 for the veteran, including 
psychiatric records for the veteran.  If 
additional records are available but have 
not been released for any reason, such as 
because additional or special 
authorization is required, ask NPRC to 
state what types of additional records 
are available and what NPRC would require 
in order to release the records.  If no 
counseling or psychiatric treatment 
records are located, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

5.  After completing the actions 
discussed above, the RO should determine 
whether any additional development or 
other action is required, including under 
the VCAA.  The RO should undertake any 
further development deemed appropriate.  
If additional service medical records are 
obtained, or if development results in 
additional evidence relevant to any issue 
on appeal, the veteran should be afforded 
further VA examination, and opinion 
should be requested as appropriate.  In 
particular, the examiner should determine 
whether there are subjective or objective 
manifestations of:  (1) fatigue; (2) 
headaches; (3) a respiratory illness; (4)  
sleep disturbance; and/or, (5) a 
gastrointestinal disorder, to include 
stomach cramps and gas.  If the examiner 
determines that fatigue, headaches, 
respiratory illness, sleep disturbance, 
or gastrointestinal disorder is 
manifested, the examiner should provide 
an opinion as to whether the etiology is 
unknown, or if the fatigue, headaches, 
respiratory illness, sleep disturbance, 
or gastrointestinal disorder is 
attributable to a diagnosed etiology or 
illness.  If the examiner attributes 
fatigue, headaches, respiratory illness, 
sleep disturbance, or gastrointestinal 
disorder to a known etiology, the 
examiner should state the cause of such 
disorder and explain how the 
determination as to etiology was made.  

6.  If any decision remains adverse to 
the veteran, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  In that SSOC, the RO should 
review the actions taken by VA to assist 
the veteran in the development of her 
claim and advise the veteran of the time 
period available for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


